Citation Nr: 1529722	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-35 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to October 1974, June 1975 to December 1976 and March 1979 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) in San Diego, California, Sioux Falls, South Dakota and Fort Harrison, Montana.  The appeal was certified to the Board by the RO in Fort Harrison, Montana.

The Board's characterization of the procedural history the claims currently on appeal differs from the RO's account.  For clarity, a brief explanation follows.

In the present appeal, the Veteran identifies two in-service events that he contends resulted in current psychiatric disorders: (1) he claims that he suffered psychological trauma resulting from an accident where a bus he was riding on overturned and killed one of the passengers; (2) he also alleges that an in-service suicide attempt marked the beginning of psychological disabilities.  Generally, the Veteran attributes PTSD to the bus accident and depression to the attempted suicide.

In January 1995, the Veteran filed an application for compensation, identifying the claimed disability as only "psychosis."  In November 1995, he was provided with a VA mental health examination where he described both the bus accident and the attempted suicide.  While the examiner found no evidence supporting a diagnosis of PTSD, he diagnosed the Veteran with dysthymia and a personality disorder but found neither to be related to service.  An unappealed December 1995 rating decision denied entitlement to service connection for psychosis, dysthymia and a personality disorder.

In May 2006, the Veteran submitted a claim for "PTSD," referring only to the bus accident.  In a September 2006 rating decision, the RO, treating the claim as a new claim, denied entitlement to service connection for PTSD.  The Veteran requested reconsideration and in an August 2007 rating decision, the RO again denied entitlement to service connection for PTSD.

In May 2008, the Veteran submitted another correspondence, requesting to "reopen" his claims for "PTSD" and "depression."  In November 2008, the RO determined that new and material evidence had not been received and declined to reopen both claims.  The current appeal arises from this rating decision.

Initially, the Board notes that because the medical evidence shows that the Veteran has been diagnosed with a number of psychiatric disorders, the issue, as reflected on the title page of this decision, encompasses entitlement to service connection for an acquired psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  Although the Veteran has attributed depression to the suicide attempt and PTSD to the bus accident, he is only a lay person without medical expertise; medical professionals have otherwise expressed varied opinions as to the existence and/or causes of these disorders.

Further, although in January 1995 the Veteran only claimed entitlement to service connection for psychosis, and although the December 1995 rating decision did not explicitly deny entitlement to service connection for PTSD, because the Veteran cited the same two in-service incidents as the causes of his psychological disorders, the scope of the January 1995 claim is coextensive with the current claim.  A claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.

In light of the above, the May 2006 claim was essentially a claim to reopen the December 1995 rating decision.  Moreover, because the May 2008 claim was submitted within one year of the August 2007 rating decision, that decision never became final.  As such, the current claim to reopen arises from the May 2006 claim.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence added to the record since the unappealed December 1995 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been presented since the last final denial to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

After reviewing all of the evidence of record available at the time of the December 1995 rating decision, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, in a September 2010 letter, a VA doctor opined that the Veteran's PTSD likely had been aggravated by service.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).  This is adequate for reopening the claim but not for final adjudication of the matter.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is reopened.


REMAND

As noted above, the Veteran alleges that his PTSD resulted from an incident in April 27, 1976 when he was travelling on a Greyhound bus that collided with a truck near Eureka California, killing one of the passengers.  He has submitted a newspaper article which indicates that the accident took place shortly after 1 am on U.S. Highway 97 about two and a half miles north of the town of Macdoel near the Oregon border.  Both the truck and the bus ran off the road and the bus overturned.  The Veteran's military personnel records show that the Veteran was on leave from April 8, 1976 and returned to duty April 28, 1976.

In a June 2006 statement, the Veteran further alleged that after the accident, he signed a waiver releasing Greyhound from liability.  In July 2009, the appellant submitted a VA Form 21-4142 requesting that CT Corporation System provide a copy of the passenger list or verification of his name on the passenger list of the Greyhound bus.  In July 2009, CT Corporation System, apparently a registered agent, responded that they represent more than one entity beginning with the name "Greyhound" and that to properly process the documents, they would need the full name.  No further action was taken by the RO and the claim was denied because the stressor could not be confirmed.

VA will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.  "Reasonable efforts" will generally consist of an initial request for the records, with at least one follow-up request, unless the response to the first request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  Here, although CT Corporation System requested further identifying information, it did not indicate that it was unable or unwilling to fulfill the Veteran's request.  The AOJ should therefore make another request for the information identified in the July 2009 VA Form 21-4142.  In doing so, the AOJ should ensure that the company is identified as "Greyhound Lines, Inc."  As the July 2009 VA Form 21-4142 has since expired, the AOJ should also request that the Veteran fill out a current one.

Additionally, the AOJ should attempt to contact Greyhound directly to obtain any records which could corroborate the Veteran's claim.

An addendum opinion to a July 2010 VA examination and opinion is also required.  There a VA examiner diagnosed the Veteran with "depressive disorder not related to military service" (Axis I) and "schizotypal personality disorder not related to military service" (Axis II).  While the examiner's opinion addressed the personality disorder, the examiner did not provide a rationale for his conclusion that the depressive disorder was unrelated to service.

As to PTSD, the examiner concluded that the Veteran malingered or feigned such symptoms but later stated that "the evidence best supports that his symptoms, though similar to some PTSD symptoms, arise rather from his nonservice related personality disorder."  Thus, it is unclear whether the examiner is conceding the existence of PTSD-like symptoms or concluding that they were fabricated by the appellant.  It is also unclear how his symptoms can be entirely attributable to a personality disorder when there is also a separate diagnosis of depressive disorder.

Further, the examiner opined that the Veteran's psychiatric disorders likely predated service because he suffered severe abuse in childhood.  As pre-induction and induction examinations are negative for an acquired psychiatric disorder, the Veteran is presumed to have been sound at entry into service.  38 C.F.R. § 3.304(b) (2014) (veteran presumed sound at entry into service except for defects "noted," i.e., recorded in examination reports).  Therefore, to the extent the examiner believes that any psychiatric disorder onset prior to service, an opinion is required as to whether there is clear and unmistakable evidence that such a disorder preexisted service and whether there is clear and unmistakable evidence that it was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that he provide new VA Forms 21-4142 with sufficient information and signed and dated authorization, in order to enable VA to obtain any information that could corroborate the claim that he was involved in the April 27, 1976 bus accident.  Specifically, another request should be made to CT Corporation System and a new request should be made directly to Greyhound at Greyhound Lines, Inc., Corporate Office, P.O. Box 660362, Dallas, Texas, 75266.

Once the Veteran provides completed release forms authorizing VA to obtain these records, then the AOJ should attempt to obtain such records with at least one follow-up request if no reply is received.  The AOJ should also ensure that the request to CT Corporation System identifies the company name as "Greyhound Line, Inc."

2. Any additional development deemed necessary to verify the claimed stressor should be completed and all actions to verify the alleged stressor should be fully documented in the claims file.  The AOJ should then make another formal finding as to whether the stressor has been verified.

3. Thereafter, request an addendum opinion from the examiner who prepared the July 2010 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner. The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should first clarify all diagnosed acquired psychiatric disorders in existence at the time of the July 2010 VA examination.

If the examiner believes that any of those disorders onset prior to any period of active duty (April 1974 to October 1974, June 1975 to December 1976, and March 1979 to February 1981), the examiner should indicate (1) whether there is clear and unmistakable evidence that the disorder preexisted service and (2) whether there is clear and unmistakable evidence that the disorder was not aggravated beyond its natural progression by service.  If any current acquired psychiatric disorder was not preexisting or was not aggravated beyond its natural progression by service, the examiner should indicate whether it is at least as likely as not (i.e., a 50 percent probability or greater) that it was caused by, incurred in, or is etiologically related to service.  It should be indicated whether the symptoms presented in service may have represented the early symptoms of a later diagnosed acquired psychiatric disorder.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms including psychiatric symptoms in service, and that his reports must be taken into account in formulating the requested opinion.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


